EXHIBIT 99.1 CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2012 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for the year ending December31, 2012.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for this period have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events, outcomes and other matters that we plan, expect, intend, assume, believe, budget, predict, forecast, project, estimate or anticipate (and other similar expressions) will, should, could or may occur in the future, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures, operating costs and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices; the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities” superseded by topic 815-10 of the Financial Accounting Standards Board Accounting Standards Codification; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues and operating expenses related to Desta Drilling, L.P., a wholly-owned subsidiary of the Company which provides contract drilling services for the Company and third parties. Summary of Estimates The following table sets forth certain estimates being used to model our anticipated results of operations for the fiscal year ending December 31, 2012.Each range of values provided represents the expected low and high estimates for such financial or operating factor. Estimated Ranges Year Ending December 31, 2012 (Dollars in thousands, except per unit data) Average Daily Production: Oil (Bbls) 10,850 to 11,050 Gas (Mcf) 22,000 to 24,000 Natural gas liquids (Bbls) 1,000 to 1,100 Total oil equivalents (BOE) 15,517 to 16,150 Price Differentials to NYMEX: Oil 93% to 95% Gas 120% to 140% Natural gas liquids (based on oil) 40% to 50% Other Costs and Expenses: Production expenses: Direct costs ($/BOE) $ 18.00 to 19.00 Production taxes (% of sales) 5% to 6% General and Administrative: Excluding non-cash compensation $ 28,000 to 30,000 Non-cash compensation $ 7,000 to 9,000 DD&A: Oil and gas ($/BOE) $ 21.00 to 23.00 Other $ 5,000 to 7,000 Exploration costs: Abandonments and impairments $ 2,000 to 4,000 Seismic and other $ 10,000 to 12,000 Interest expense (cash rates): $350 million Senior Notes due 2019 7.75% Bank credit facility LIBOR plus (175 to 275 bps) Effective Federal and State Income Tax Rate: Current 0% Deferred 36% Capital Expenditures The following table sets forth, by area, our planned capital expenditures for the year ending December 31, 2012. Planned Expenditures Year Ending Percentage December 31, 2012 of Total (In thousands) Drilling and Completion: Permian Basin Area: Delaware Basin $ 51 % Other 20 % Austin Chalk/Eagle Ford Shale 5 % Other 2
